Duffie, O.
The plaintiff filed her hill against the defendant and appellant claiming a divorce on the ground of cruelty. The defendant’s answer is in the nature of a cross-petition, asking that he he divorced from the plaintiff. The court made the following finding: “The court finds that the conduct of. each of the parties toward the other has been such that they are not entitled to relief by a court of equity. That neither of said parties has fulfilled the duties which rest upon them under and by virtue of their .marriage relation, and that because of the ill treatment of each toward the other neither is entitled to the relief for which they here pray.” A decree was entered dismissing both the plaintiff’s bill and the defendant’s cross-bill.
A careful reading of the evidence contained in a voluminous record leads us to believe that the decree was the only one which could he entered in the case. We are not entirely satisfied with the finding that the husband’s conduct toward his wife is deserving of censure. It is evident that he was frugal and saving, and not as liberal in expenditures on account of his wife and family as his circumstances might justify. However, he provided her with such help as was necessary when it could he obtained, and lent his own assistance in the performance of her house*214hold duties. The wife appears to be what one of the witnesses denominates “a chronic complainer.” She was dissatisfied with her surroundings, with the defendant’s conduct and refusal to be more liberal in his expenditures of money, and evidently would not be satisfied with the most kind and liberal treatment. While this was the case, and while, so far as we can see, there was no occasion or excuse for her separating from her husband, she was not guilty of any act which under our statute entitled him to a divorce. While she had left his home without just cause, as we view the evidence, the desertion had not continued for two years when the cross-bill was filed. The case is an unfortunate one, but the evidence does not disclose sufficient facts upon which to grant relief to either party.
•We recommend an affirmance of the judgment.
Albert and Jackson, CO., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.